DETAILED ACTION
This office action is responsive to application 17/241,297 filed on April 27, 2021 and the preliminary amendment filed May 19, 2021.  Claims 1-19 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 4/27/21, 8/19/21 and 7/08/22 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  Lack of clarity and precision.  
Claims 18 and 19 each recite “the plurality of photoelectric conversion unit”.  However, these recitations should be amended to instead recite “the plurality of photoelectric conversion units” in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (lines 6 and 7) “the plurality of pixels outputting a pixel signal corresponding to the incident light”.  However, claim 1 does not previously recite a plurality of pixels outputting a pixel signal corresponding to the incident light.  Additionally, claim 1 does not previously recite an incident light.  As such, it is unclear what this recitation is referring to.  Therefore, claim 1 is deemed indefinite by the Examiner.
Claim 1 recites (line 7) “the signal line”.  Claim 1 previously recites (line 4) “a plurality of signal lines”.  It is unclear which signal line “the signal line” of line 7 is referring to.  Claim 1 is deemed indefinite for this additional reason.
Claim 1 recites (lines 8 and 9) “the plurality of pixels which are light-shielded”.  However, claim 1 does not previously recite a plurality of pixels which are light-shielded.  As such, it is unclear what this recitation is referring to.  Claim 1 is deemed indefinite for this additional reason.
Claim 1 twice recites (lines 12 and 15) “the voltage supply line”.  However, claim 1 does not recite a voltage supply line prior to the recitation in line 12.  As such, it is unclear what these recitations are referring to.  Claim 1 is deemed indefinite for this additional reason.
Claims 2-6, 13-16 and 18 are indefinite as depending from an indefinite claim 1 and not remedying the deficiencies of claim 1.
Claim 18 recites “the pixel”.  However, parent claim 1 recites “a pixel array”.  Therefore, it is unclear what “the pixel” is referring to.  Claim 18 is deemed indefinite for this additional reason.  The Examiner will interpret “the pixel” in claim 18 to instead read “the pixel array”.

Claim 7 recites (lines 9 and 10) “the plurality of pixels outputting a pixel signal corresponding to the incident light”.  However, claim 7 does not previously recite a plurality of pixels outputting a pixel signal corresponding to the incident light.  Additionally, claim 7 does not previously recite an incident light.  As such, it is unclear what this recitation is referring to.  Therefore, claim 7 is deemed indefinite by the Examiner.
Claim 7 recites (line 10) “the signal line”.  Claim 7 previously recites (line 7) “a plurality of signal lines”.  It is unclear which signal line “the signal line” of line 10 is referring to.  Claim 7 is deemed indefinite for this additional reason.
Claim 7 recites (lines 11 and 12) “the plurality of pixels which are light-shielded”.  However, claim 7 does not previously recite a plurality of pixels which are light-shielded.  As such, it is unclear what this recitation is referring to.  Claim 7 is deemed indefinite for this additional reason.
Claim 7 recites, in each of the last two stanzas thereof, “the voltage supply line”.  However, claim 7 does not recite a voltage supply line prior to these recitations.  As such, it is unclear what these recitations are referring to.  Claim 7 is deemed indefinite for this additional reason.
Claims 8-12, 17 and 19 are indefinite as depending from an indefinite claim 7 and not remedying the deficiencies of claim 7.
Claim 19 recites “the pixel”.  However, parent claim 7 recites “a pixel array”.  Therefore, it is unclear what “the pixel” is referring to.  Claim 19 is deemed indefinite for this additional reason.  The Examiner will interpret “the pixel” in claim 19 to instead read “the pixel array”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0138375) and Fitzi (US 2021/0175275).

	Consider claim 1, Lee et al. teaches:
	An imaging device (figures 2, 4 and 5) comprising: 
	a pixel array (pixel array, 100) that includes a plurality of pixels arranged in a first direction and a second direction crossing the first direction (see figure 2, paragraph 0034) on a semiconductor substrate (The CIS unit (1100) in which the pixels are located comprises a CMOS image sensor (paragraph 0032) implemented as a semiconductor imaging device on a single chip or separate chips, paragraph 0007.); 
	a plurality of signal lines (14, see figure 2), each of the plurality of the signal lines being connected to the plurality of pixels in the first direction (see figure 2); 
	an aperture pixel region that includes the plurality of pixels (active pixels, 11, see figure 2) outputting a pixel signal corresponding to incident light to the signal line (i.e. outputting VPXL, figures 2 and 4, paragraphs 0035 and 0036): 
	a light-shielded pixel region that includes the plurality of pixels which are light-shielded (i.e. optical black pixels, 12, see figure 2) and that is arranged in the second direction with respect to the aperture pixel region (see figures 2 and 5, paragraphs 0037 and 0038); 
	a plurality of voltage supply lines that supply reference voltage to the plurality of pixels arranged in the first direction respectively (i.e. voltage supply lines supplying VDD and BIAS, respectively, see figures 4 and 5, paragraphs 0035, 0036, 0033, 0038 and 0044); 
	a voltage supply line in the aperture pixel region, and to which the reference voltage is supplied (i.e. to which VDD is supplied, figure 4, paragraphs 0035 and 0036); and 
	a second pad portion (test bias pad, 90, figures 2 and 5) that is connected to the voltage supply line in the light-shielded pixel region (see figure 5), and to which the reference voltage (BIAS) from outside of the semiconductor substrate is supplied (see paragraphs 0033, 0038 and 0044). 
	However, Lee et al. does not explicitly teach a first pad portion that is connected to the voltage supply line in the aperture pixel region, wherein the reference voltage supplied thereto is from outside the semiconductor substrate.
	Fitzi similarly teaches providing a power supply voltage (VDD) to a pixel array (e.g. photodiode array, 411, figure 4) via a voltage supply line (see figure 4, paragraph 0050).
	However, Fitzi additionally teaches a first pad portion (pad terminal, 441) that is connected to the voltage supply line in a pixel region (i.e. for providing the operating voltage (VDD) to the image sensor, paragraph 0050), wherein the reference voltage (VDD) supplied thereto is from outside the semiconductor substrate (i.e. is from a carrier substrate, 430, figure 4, paragraph 0050). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voltage supply line in the aperture pixel region taught by Lee et al. be connected to a first pad portion for receiving the power supply voltage (VDD) from outside the semiconductor substrate as taught by Fitzi for the benefit of providing good image resolution while requiring a less complex manufacturing process to meet cost expectations (Fitzi, paragraph 0006). 
	The combination of Lee et al. and Fitzi teaches that the second pad portion is separated from the first pad portion, as the second pad portion taught by Lee et al. provides a different reference voltage (i.e. BIAS) than the reference voltage provided by the first pad portion taught by Fitzi (i.e. VDD).

	Consider claim 13, and as applied to claim 1 above, Lee et al. further teaches that the reference voltage is power source voltage (VDD, figure 5, BIAS, figure 6).

	Consider claim 14, and as applied to claim 1 above, Lee et al. further teaches another light-shielded pixel region including the plurality of light-shielded pixels and arranged in the first direction with respect to the aperture pixel region (As shown in figure 2, there are multiple regions of light-shielded pixels (12) arranged two-dimensionally.).

	Consider claim 16, the combination of Lee et al. and Fitzi teaches an imaging system comprising the imaging device according to claim 1 (see claim 1 rationale). 
	Lee et al. further teaches that the imaging system (see figure 2) includes a signal processing unit (ISP, 1500) that processes an image signal output from the imaging device (see paragraph 0032).  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Fitzi as applied to claim 1 above, and further in view of Sakaguchi (US 2015/0341582).

	Consider claim 6, and as applied to claim 1 above, the combination of Lee et al. and Fitzi does not explicitly teach that the imaging device includes a clip circuit limiting the pixel signal in the signal line.
	Sakaguchi similarly teaches an imaging device (figure 4) comprising a first substrate (20) and a second substrate (21), paragraph 0035.
	However, Sakaguchi further teaches that the second semiconductor substrate (21) includes a clip circuit (clip transistor, 265, see figure 4, paragraph 0057) limiting the pixel signal in the signal line (see paragraph 0055).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device taught by the combination of Lee et al. and Fitzi include a clip circuit as taught by Sakaguchi for the benefit of suppressing a blackening phenomenon (Sakaguchi, paragraph 0010).

	Consider claim 15, and as applied to claim 6 above, the combination of Lee et al. and Fitzi does not explicitly teach that the reference voltage is voltage supplied to the clip circuit.
	Sakaguchi further teaches that the reference voltage (VDD) is voltage supplied to the clip circuit (265, see figure 4).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device taught by the combination of Lee et al. and Fitzi include a clip circuit configured as taught by Sakaguchi for the benefit of suppressing a blackening phenomenon (Sakaguchi, paragraph 0010).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. and Fitzi as applied to claim 16 above, and further in view of Ito et al. (US 2022/0139992).

	Consider claim 18, and as applied to claim 16 above, Lee et al. further teaches that the pixel array includes a plurality of photoelectric conversion units (PD, figure 4, PDB, figure 5), and wherein the signal processing unit (1500) processes the image signal generated in the plurality of photoelectric conversion units respectively (see figure 2, paragraph 0032).
	However, the combination of Lee et al. and Fitzi does not explicitly teach that the signal processing unit acquires distance information from the imaging device to an object.
	Ito et al. similarly teaches an imaging device (figure 3) including a pixel array (pixel array unit, 250).
	However, Ito et al. additionally teaches that a signal processing unit (microcomputer, 12051, figure 44) acquires distance information from the imaging device to an object (see paragraph 0285).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal processing unit taught by the combination of Lee et al. and Fitzi acquire distance information as taught by Ito et al. for the benefit of enabling use in a vehicle with automatic brake and acceleration control (Ito et al., paragraph 0285).

Claims 7, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2004/0262492) in view of Ito et al. (US 2022/0139992).

	Consider claim 7, Matsuda et al. teaches:
	An imaging device (figure 9) comprising: 
	a pixel array having a plurality of pixels (e.g. pixels PIX11 to PIX33) arranged in a first direction and a second direction (see figure 9, paragraph 0044); 
	a plurality of signal lines (i.e. the column signal lines shown in figure 9), each of the plurality of the signal lines being connected to the plurality of pixels (PIX11 to PIX33) in the first direction (see figure 9); 
	an aperture pixel region (effective pixel unit, 2) that is arranged in the pixel array (see figure 9) and that includes the plurality of pixels (PIX21 to PIX33) outputting a pixel signal corresponding to incident light to the signal line (i.e. via transistors M421 to M433, see figure 9, paragraph 0044); 
	a light-shielded pixel region (light-shielded pixel unit, 1) that includes the plurality of pixels which are light-shielded (e.g. pixels PIX11 to PIX13, paragraph 0044), and that is arranged in the pixel array in the second direction with respect to the aperture pixel region (2, see figure 9): 
	a plurality of voltage supply lines (effective pixel power supply line, 7, light-shielded pixel power supply line, 10) that supply a reference voltage with the plurality of pixels arranged in the first direction respectively (see figure 9, paragraph 0127); 
	a first voltage supply portion (effective pixel power supply line, 7) that is connected to the voltage supply line in the aperture pixel region (2, see paragraph 0127), and to which the reference voltage is supplied (paragraph 0127); and 
	a second voltage supply portion (light-shielded pixel power supply line, 10) that is connected to the voltage supply line in the light-shielded pixel region (1, see paragraph 0127), and to which the reference voltage is supplied (paragraph 0127), 
	the second voltage supply portion (10) being separated from the first voltage supply portion (7, see figure 9, paragraph 0127).
	However, Matsuda et al. does not explicitly teach that the pixel array is included in a first semiconductor substrate or a second semiconductor substrate that includes a signal processing circuit processing a pixel signal from the pixel array, wherein the reference voltage is supplied from the second semiconductor substrate.
	Ito et al. similarly teaches an imaging device (figure 3) including a pixel array (pixel array unit, 250).
	However, Ito et al. additionally teaches that the pixel array (250) is included in a first semiconductor substrate (light reception substrate, 201, paragraph 0120), and a second semiconductor substrate (circuit substrate, 202) that includes a signal processing circuit (e.g. column signal processing circuit, 241 or 242) processing a pixel signal from the pixel array (see paragraphs 0120, 0116 and 0117), wherein the reference voltage is supplied from the second semiconductor substrate (“a connection node between a power source line 279 for supplying a power supply voltage VDD and the pixel circuit 260 is connected to the power supply circuit 270 on the side of the circuit substrate 202 by way of a via, the electrode pad 431, and the electrode pad 432”, paragraph 0136, see figure 5).  Ito et al. teaches that the substrates are semiconductor substrates in paragraphs 0006 and 0003.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device taught by Matsuda et al. include first and second semiconductor substrates configured as taught by Ito et al. for the benefit of reducing the scale and area of a circuit while suppressing reduction in image quality (Ito et al., paragraphs 0003 and 0006).

	Consider claim 17, the combination of Matsuda et al. and Ito et al. teaches an imaging system comprising the imaging device according to claim 7 (see claim 7 rationale).
	Matsuda et al. additionally teaches that the imaging system includes a signal processing unit (image processing unit, 23, figure 16) that processes an image signal output from the imaging device (see paragraphs 0181 and 0183, step 10 of figure 18).

	Consider claim 19, and as applied to claim 17 above, Matsuda et al. further teaches that the pixel array includes a plurality of photoelectric conversion units (photodiodes, D11 to D33, see figure 9, paragraph 0060), and the signal processing unit (23) processes the image signal generated in the plurality of photoelectric conversion units respectively (e.g. YCC processing, paragraph 0181).
	However, Matsuda does not explicitly teach that the signal processing unit acquires distance information from the imaging device to an object.
	Ito et al. further teaches that a signal processing unit (microcomputer, 12051, figure 44) acquires distance information from the imaging device to an object (see paragraph 0285).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal processing unit taught by Matsuda acquire distance information as taught by Ito et al. for the benefit of enabling use in a vehicle with automatic brake and acceleration control (Ito et al., paragraph 0285).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. and Ito et al. as applied to claim 7 above, and further in view of Sakaguchi (US 2015/0341582).

	Consider claim 12, and as applied to claim 7 above, the combination of Matsuda et al. and Ito et al. does not explicitly teach that the second semiconductor substrate includes a clip circuit limiting the pixel signal in the signal line.
	Sakaguchi similarly teaches an imaging device (figure 4) comprising a first substrate (20) and a second substrate (21), paragraph 0035.
	However, Sakaguchi further teaches that the second semiconductor substrate (21) includes a clip circuit (clip transistor, 265, see figure 4, paragraph 0057) limiting the pixel signal in the signal line (see paragraph 0055).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second semiconductor substrate taught by the combination of Matsuda and Ito et al. include a clip circuit as taught by Sakaguchi for the benefit of suppressing a blackening phenomenon (Sakaguchi, paragraph 0010).

Prior Art
The Examiner is unable to make a prior art rejection of claim 2 and its dependent claims 3-5 based upon the prior art of record.  However, these claims are indefinite due to their dependency from claim 1, as discussed above.
The Examiner is unable to make a prior art rejection of claim 8 and its dependent claims 9-11 based upon the prior art of record.  However, these claims are indefinite due to their dependency from claim 7, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kawazu et al. (US 2021/0041305) teaches increasing a number of pad electrodes that supply a power supply voltage in order to decrease power supply impedance and improve electrical characteristics of an imaging device (see paragraph 0110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696